PER CURIAM.
Petitioner seeks a review of the decision of the Court of Appeals in Fields v. Workmen’s Compensation Board, 26 Or App 323, 552 P2d 834 (1976).
Petitioner contends that the Court of Appeals erred in holding that the Workmen’s Compensation Board had no jurisdiction under ORS 656.278(1) to reconsider a claim which was initially determined to be noncompensable and where the denial of compensation had become final.1
We agree with petitioner’s contention for the reasons stated in the dissenting opinion of Chief Judge Schwab, which we incorporate into this opinion and adopt as the opinion of this court. In so holding we wish to make it clear that the Workmen’s Compensation Board need not exercise its jurisdiction to reconsider a claim if it decides that for reasons underlying the doctrine of res judicata the claim should not be reconsidered.
Reversed.

 ORS 656.278(1) provides: "The power and jurisdiction of the board shall be continuing, and it may, upon its own motion, from time to time modify, change or terminate former findings, orders or awards if in its opinion such action is justified.”